DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/285,804 filed on 2/26/2019. Claims 1-18 were previously pending. Claims 1, 7, and 13 were amended in the reply filed January 27, 2021. Claims 1, 7, and 13 were amended in the reply filed December 13, 2021. Claims 1, 7 and 13 were amended in the reply filed April 4, 2022. This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/22 has been entered.

Response to Arguments
Regarding Applicant’s argument on page 16: Applicant’s arguments filed with respect to the rejection made under 35 USC § 112(b) have been fully considered, and have been found persuasive.  The rejections made under 35 USC § 112(b) have been withdrawn.
Regarding Applicant’s argument on page 16: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, but they are not persuasive.  Applicant has not compared the claim language to the cited prior art, and has not provided a substantive argument with evidence as to why the rejections made under 35 USC § 103 should be withdrawn. As shown in the rejection below, Examiner argues that the amendments made to claims 1, 7 and 13 are taught by Schmeling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling (U.S. Pub. No. 2018/0096175 A1), in view of Booz (U.S. Pub. No. 2017/0279774 A1).
Regarding the following Claim 1, 7, 13 limitations, Schmeling, as shown, discloses the following limitations:
…receiving in an intermediate way station disposed on a route between an originator of shipment of an item and a destination indicated for the item, digital terms of shipment for the transport of the item, and a digital contract of transport of the item from the originator to the destination along a dynamically determined route in which a next way station towards the destination is not selected at a time the digital terms of the shipment are received in the intermediate way station; [See Paragraph [0052-0053]; [0136-137]; (Fig. 11, elements 1108, 1114, 1116); (Fig. 13); [0088];  [Examiner’s Note: Please see paragraph [0136] of Schmeling which stipulates blocks in Fig. 11 and 13 can be combined in any order and/or in parallel to implement the process, or alternative processes, and not all the blocks and/or techniques described therein require execution.] Here Schmeling teaches an intermediate manufacturer or shipper transfer station (i.e. way station) receiving a smart contract comprising the location of creation (i.e. an originator of shipment of an item) and the destination of the package (i.e. a digital contract of transport of the item from the originator to the destination), the capabilities needed to manufacture/ship the item (i.e. digital terms of shipment), and any other information pertinent to the fulfillment of the contract. Schmeling further teaches determining a next shipping/manufacturing transfer station (i.e. a next way station) after the smart contract is received by the shipping/manufacturing transfer station, indicating that the route is dynamically determined as the shipments progresses towards its final destination.] 
...the intermediate way station comprising a digital hub and being associated with one or more prospective modes of transport including rail, truck, ship and airplane such that containers received in the intermediate way station is received in one of the modes of transport and forwarded to the next way station by a same or different one of the modes of transport ... [See (Fig. 2, element 202); [0046]; [0063]; [0088]; Here Schmeling teaches entities working within a distributed manufacturing platform (shipping/manufacturing transfer stations (i.e. intermediate way stations)) maintaining respective computer systems (i.e. a digital hub). Schmeling further teaches shipping packaged items between entities via a land vehicle 316 (e.g., car, truck, bus, train, etc.), aircraft 318 (airplane, helicopter, drone, etc.), watercraft 320 (e.g., ship, boat, barge, ferry, etc.), or couriers 322 (e.g., on foot or bicycle) (i.e. the intermediate way station ... being associated with one or more prospective modes of transport including rail, truck, ship and airplane such that containers received in the intermediate way station is received in one of the modes of transport and forwarded to the next way station by a same or different one of the modes of transport). 
...the intermediate way station including a set of rules defining parameters within which the intermediate way station is able to agree to transport an item, the parameters ranging from minimum pricing to transport an item, to minimum transport times in transporting an item, to geographic range parameters within which an item may be transported, to a specified mode of transport 150; [See [0045]; [0046]; [0060]; [0153]; [0209]; [0088]; Here Schmeling teaches shipping/manufacturing transfer stations (i.e. intermediate way stations) offering an original price and delivery time for an item. Schmeling then further teaches offering the customer a cheaper price and slower speed (i.e. the parameters ranging from minimum pricing to transport an item, to minimum transport times in transporting an item) than an original offer if it is logistically advantageous for the carrier or manufacturer.]
…matching the terms of the shipment to pre-stored data indicating an ability of the intermediate way station to meet the terms of the shipment; [See Paragraph [0029]; Here Schmeling teaches matching requirements of the terms of the shipment to the capabilities of the shipping/manufacturing transfer station.]
…identifying portions of the contract corresponding to the intermediate way station and matching requirements of the identified portions to pre-stored rules indicating a willingness of the intermediate way station to agree to particular contract terms; [See Paragraph [0029]; [0088]; Here Schmeling teaches identifying the portions of the smart contract that are related to a shipping/manufacturing transfer station and matches them to the advertised capabilities of said transfer station.] [See Paragraph [0054]; Here Schmeling teaches the use of predetermined contract terms agreed to by both parties involved.]
…affixing a digital signature for the intermediate way station to the digital contract on condition that the terms and requirements match, determining amongst a number of potential next way stations, one of the potential next way stations having capabilities best matching the digital terms of shipment, and then selecting the determined one of the potential next way stations as the next way station on the route; [See Paragraph [0113]; [0088]; Here Schmeling teaches the shipping/manufacturing transfer station digitally signing off that the smart contract terms and requirements match.] [See Paragraph [0136-0137]; (Fig. 11, elements 1104, 1106, 1108, 1114, 1116); (Fig. 13); Here Schmeling teaches identifying one or more manufacturer or shipper candidates capable of executing instructions laid out by the digital terms, and selecting one of the identified manufacturer or shipper candidates as a next shipping/manufacturing transfer station along the supply chain route.]
…directing transmission of the digital contract and terms of shipment to the selected next way station…; [See Paragraph [0137]; (Fig. 11); [0088]; Here Schmeling teaches said next shipping/manufacturing transfer station receiving a next digital contract with new terms specific to said shipping/manufacturing transfer station if a match of contract terms and shipping/manufacturing transfer station capabilities can be found.]
Schmeling does not, however, disclose the following limitation of Claims 1, 7, 13: 
…but otherwise transmitting a message to the originator rejecting the digital contract; 
Conversely, Booz does disclose this limitation:
[See Paragraph [0057]; [0061]; (Fig. 8);] Here Booz teaches sending a message to the originator noting a rejection by a shipping/manufacturing transfer station of a contract. It would have been obvious to one of ordinary skill in the art at the time of the invention to send a notification to the originator upon shipping/manufacturing transfer station rejection of a contract. By sending a rejection notification, the originator will not waste any time assuming the contract will be fulfilled by the shipping/manufacturing transfer station. Modifying Schmeling with the automated rejection communication taught by Booz minimizes time waste, helps reduce miscommunications and mistakes, and therefore enables the system to run more efficiently.
In addition to the shared claim limitations listed above, claim 7, as shown, recites the following limitation which is disclosed by Schmeling:
A data processing system configured for dynamic distributed smart contracting, the system comprising: a host computing platform of one or more computers, each with memory and at least one processor, the host computing platform comprising a communicative coupling over computer communications network to different remote computing systems, each of the different remote computing systems corresponding to a different way station on a route between an originator of a shipment of an item and a destination indicated for the item, the host computing platform corresponding to an intermediate way station disposed on the route; [See (Fig. 1-5); [0062-0065];  Here Schmeling teaches the hardware and communication network structure of a decentralized supply chain computer system enabling communication between parties throughout the supply chain.
5.	Regarding the following Claim 2, 8, and 14 limitations, Schmeling, as shown, discloses the following limitations:
…the digital signature is a hash of the digital contract encrypted with a private key of the intermediate way station; [See Paragraph [0186]; [0113]; Here Schmeling teaches the use of a shipping/manufacturing transfer station's private key to hash their contractual contributions.  This is a digital signature method since the hashing of the contract by this private key verifies the identity the authenticator.]
6.	Regarding the following Claims 3, 9, and 15 limitations, Schmeling, as shown, discloses the following limitations:
…the digital terms are verified by decrypting the digital contract with a public key of the originator and comparing the decrypted digital contract with a hash of the digital terms; [See Paragraph [0186]; Here Schmeling teaches the use of a public key to decrypt the digital contract resulting in a hash.  This hash is compared to the hash of the digital terms to verify that they are the same.]
7.           Regarding the following Claims 4, 10, and 16 limitations, Schmeling, as shown, discloses the following limitations:
…the next way station is selected by retrieving from a cache, different capabilities of a multiplicity of different way stations, comparing the different capabilities with the terms of the shipment, and selecting one of the multiplicity of the different way stations that has capabilities which match a greatest number of the terms of the shipment; [See Paragraph [0066]; [0096]-[0098]; Here Schmeling teaches the use of a networked data cache to store and retrieve some capability information of each shipping/manufacturing transfer station. This cache is stored separately from each shipping/manufacturing transfer station that makes up the network. The term “cache” is interpreted as meaning a database of information.] [See Paragraph [0083]; Here Schmeling teaches using binary weight factor values for the different requirements of a shipment and comparing these requirements to the capabilities of shipping/manufacturing transfer stations.  This ensures that the selected shipping/manufacturing transfer station has capabilities that match a greatest number of terms of the shipment.] 
8.           Regarding the following Claims 5, 11, and 17 limitations, Schmeling, as shown, discloses the following limitations:
…the next way station is selected by querying each of a multiplicity of different way stations for a list of corresponding capabilities, comparing each list received from the multiplicity of different way stations, and selecting one of the multiplicity of the different way stations that has capabilities which match a greatest number of the terms of the shipment; [See Paragraph [0074]; [0096]-[0098]; Here Schmeling teaches querying each shipping/manufacturing transfer station directly for their respective capability information.] [See Paragraph [0083]; Here Schmeling teaches using binary weight factor values for the different requirements of a shipment and comparing these requirements to the capabilities of shipping/manufacturing transfer stations.  This ensures that the selected shipping/manufacturing transfer station has capabilities that match a greatest number of terms of the shipment.]
Regarding the following Claims 6, 12, and 18 limitations, Schmeling, as shown, discloses the following limitations:
…the next way station is selected by retrieving from a cache, different capabilities of a multiplicity of different way stations, comparing the different capabilities with the terms of the shipment, filtering the multiplicity of different way stations to a subset, querying each way station in the subset for a list of updated capabilities, and selecting one of the way stations in the subset that has capabilities which match a greatest number of the terms of the shipment; [See Paragraph [0074]; (Fig. 2); [0096]-[0098]; Here Schmeling teaches access to the data store cache containing shipping/manufacturing transfer station capability information, and querying each shipping/manufacturing transfer station within the same system. Schmeling teaches building a subset of shipping/manufacturing transfer stations from queried information. From there, Schmeling teaches that each shipping/manufacturing transfer station in that subset can be queried.] [See Paragraph [0084]; [0074]; (Fig. 2); [0083]; Here Schmeling teaches using binary weight factor values for the different requirements of a shipment and comparing these requirements to the capabilities of shipping/manufacturing transfer stations.  This ensures that the selected shipping/manufacturing transfer station has capabilities that match a greatest number of terms of the shipment.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628